235 F.2d 43
SOUTHERN RAILWAY COMPANY, Appellant,v.John A. CHAPMAN, Administrator of the Estate of Walter Benjamin Chapman, deceased, Appellee.
No. 7184.
United States Court of Appeals Fourth Circuit.
Argued June 8, 1956.
Decided June 18, 1956.

Frank G. Tompkins, Jr., Columbia, S. C. (Moss & Moss and James A. Moss, Orangeburg, S. C., on brief), for appellant.
Henry H. Edens, Columbia, S. C. (Marshall B. Williams, Orangeburg, S. C., and Henry Hammer, Columbia, S. C., on brief), for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and MOORE, District Judge.
PER CURIAM.


1
This is an appeal by defendant from an order allowing plaintiff to take a voluntary nonsuit or enter a dismissal without prejudice upon payment of costs in an action commenced to recover damages on account of wrongful death. No counterclaim had been asserted in the action, no depositions had been taken, no interrogatories had been filed and nothing else had been done except that a motion for removal to a district in another state had been filed under 28 U.S.C. § 1404. We think it clear that no abuse of discretion was shown in entering the order of dismissal. New York, C. & St. L. R. Co. v. Vardaman, 8 Cir., 181 F.2d 769.


2
Affirmed.